Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-14 and 21-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites choosing a testing scheme based on the characterized solution space. The limitation of choosing a testing scheme based on the characterized solution space, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. No machine is recited in the claim.  This judicial exception is not integrated into a practical application. As no machine is recited, the judicial exception can not be integrated into a practical application or amount to significantly more than the abstract idea. The claim is not patent eligible. The dependent claims are also directed to the same abstract idea and are rejected for the same reasons as the independent claim.
Allowable Subject Matter
Claims 1-14 and 21-26 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.
Response to Arguments
Applicant's arguments filed 12/28/2021 have been fully considered but they are not persuasive. Applicant argues that the assay or test is transformed by the testing scheme, however, the test itself is extrasolution activity as the claim is drawn to determining a testing scheme, while the test itself is performed in a conventional manner and encompasses any assay test (see MPEP 2106.05g • Insignificant application: i. Cutting hair after first determining the hair style, In re Brown, 645 Fed. App'x 1014, 1016-1017 (Fed. Cir. 2016) (non-precedential); and ii. Printing or downloading generated Ameranth, 842 F.3d at 1241-42, 120 USPQ2d at 1854-55.) Examiner notes that the claim not only encompasses pooled samples but also individual samples which would be used conventionally. Applicant argues that there is an improvement to technology however the assay is not changed. Applicant argues that the assay is similar to a particular treatment, however in this case no particular assay is described and in the claims is used as an insignificant application.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eliza Lam whose telephone number is (571)270-7052. The examiner can normally be reached Monday-Friday 8-4:30PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ELIZA A LAM/             Primary Examiner, Art Unit 3686